Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147354                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  _________________________________________                                                                           Justices


  In re SCHWARTZ
  _________________________________________
  CHRISTOPHER SCHWARTZ,
           Plaintiff-Appellant,
  v                                                                 SC: 147354
                                                                    COA: 316621
                                                                    Wayne CC: 13-002928-AV
                                                                               13-006402-AV
  WAYNE CIRCUIT JUDGE,
  36TH DISTRICT JUDGE HANSEN,
  36TH DISTRICT JUDGE COLEMAN,
            Defendants-Appellees,
  and
  BOB WOODWARD,
          Intervenor-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 26, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2013
           s1216
                                                                               Clerk